WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent from the majority opinion because the literal interpretation of the words “in place of’ in KRS 83A.130 permits the city council to relieve the mayor of the power to preside at the city legislative meetings.
The judgment of the circuit court should be reinstated because the “in place of’ words should be given theft literal interpretation. Consequently, the members of the city council of the City of Prospect which is a city of the fourth class in the mayor-council form of government have the authority conferred by KRS 83A.130(5) to designate one of theft own members to preside over the city council meetings at which the mayor still may participate and vote in the event of a tie.
*704It is interesting to note that due to the passage of time and the legitimate political decisions of the voters of the City of Prospect, a new mayor has been elected who now agrees with the city council members that the statutes should be so construed.
The literal interpretation permits a city council in such a mayor-council form of government to virtually eliminate the mayor’s power to preside over the meetings of city council. The mayor retains the executive power and the authority provided by KRS 83A.130(5) to participate in council meetings and to cast tie-breaking votes.
Certainly reasonable arguments have been made by both sides on the question of whether KRS 83A.130(5) permits council to select one of its own to preside at its meetings. Previous statutory language stated the powers of council “in the absence” of the mayor. Since 1980, KRS 83A.130(5) has provided as correctly quoted in the majority opinion. The previous mayor had persuaded the Court of Appeals that the statutory interpretation of the circuit court created an absurdity. Attorney General opinions over the years in this regard have favored the former mayor’s position, but those opinions were all rooted in the previous statutory language of “in the absence of.”
Although this may be considered a small matter involving language only, the integrity of the statutes and its proper interpretation as literally written are of paramount importance to a stable structure of government. If the statute is at fault or vague, then it should be amended. Otherwise, it should be applied.